Citation Nr: 0218054	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to August 
1943.  He died in February 2001, and the appellant is his 
surviving spouse.  The appellant's claim comes before the 
Board of Veterans' Appeals (BVA or Board) on appeal from 
an October 2001 determination by the VA Regional Office 
(RO) in Chicago, Illinois, which determined that the 
appellant was not the surviving spouse for VA purposes.


FINDINGS OF FACT

1.  The veteran and the appellant were married in 
September 1948, and the appellant was the veteran's lawful 
spouse at the time of his death in February 2001.

2.  The veteran submitted numerous Improved Pension 
Eligibility Verification Reports dated from 1991 to 1996, 
in which he indicated that he was married but not living 
with his spouse.

3.  The veteran and the appellant had the same address at 
the time of the veteran's death. 


CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for 
the purpose of VA death benefits.  38 U.S.C.A. §§ 101(3), 
103, 5107, 7104(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.205, 3.1(j), 3.50, 3.52, 3.53 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA benefits 
as the surviving spouse of the veteran.  She claims that 
she was the lawful spouse of the veteran and that they 
were not separated at the time of his death in February 
2001.  For the reasons set forth below, the Board agrees 
and finds that the appellant is the surviving spouse of 
the veteran for VA purposes.
. 
Entitlement to death benefits as a "surviving spouse" of a 
veteran requires that the claimant must have been the 
veteran's spouse at the time of the veteran's death and 
had lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement of continuous cohabitation from the date 
of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent 
on the part of the surviving spouse to desert the veteran, 
the continuity of the cohabitation will not be considered 
as having been broken.  38 C.F.R. § 3.53(b).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-part test to determine whether 
a spouse will be deemed to have continuously cohabited 
with the veteran when there has been a separation.  The 
spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was 
due to the misconduct of, or procured by, the veteran."  
In assessing the reasons for a separation between a 
veteran and his or her spouse, fault or the absence of 
fault is to be determined based on an analysis of conduct 
at the time of the separation.  Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993).

In this case, the evidence shows that the veteran and the 
appellant were married in September 1948 until the 
veteran's death in February 2001.  The RO denied the 
appellant's claim on the basis that she was not the 
surviving spouse of the veteran for VA purposes because 
she did not cohabitate continuously with the veteran 
during their marriage of fifty-two years.  In reaching its 
decision, the RO relied on numerous Improved Pension 
Eligibility Verification Reports dated from January 1991 
to April 1996, wherein the veteran indicated that he was 
married but not living with his spouse.  In a January 1989 
Application for Compensation or Pension, the veteran also 
indicated that he and his wife were separated due to 
"domestic problems."  However, no reasons were provided 
concerning the circumstances of their alleged separation 
or separations. 

The appellant maintains that she and her late husband were 
never separated.  In support of her claim, the Board 
points out that the veteran's address listed on his 
certificate of death is the same address listed by the 
appellant during the pendency of this appeal.  It is 
unclear from the record whether the veteran and the 
appellant experienced marital problems that resulted in a 
long-term separation as opposed to several temporary 
separations.  As noted, temporary separations which 
ordinarily occur will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).  Also, even if the 
veteran and the appellant had been separated on a 
continuous basis since 1989, it is unclear from the record 
whether such separation "was due to the misconduct of, or 
procured by, the veteran."  See Gregory, supra.  Since the 
veteran is no longer alive to clarify whether he and the 
appellant were separate at the time of his death, and, if 
so, the circumstances surrounding their separation, the 
Board finds that the appellant has met the requirement of 
continuous cohabitation to be considered the veteran's 
spouse for VA purposes.  38 U.S.C.A. § 5107(b).

In conclusion, the Board finds that the appellant is the 
veteran's surviving spouse for VA purposes, and, to this 
extent only, the appeal is granted.  The issue concerning 
whether the appellant is entitled to VA death benefits is 
not before the Board at this time and is referred back to 
the RO for appropriate action.


ORDER

The appellant is the surviving spouse of the veteran for 
the purpose of VA death benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

